Supreme Court of the United States
                               Office of the Clerk
                        Washington, DC 20543-0001
                                                                   Scott S. Harris
                                                                   Clerk of the Court
                                                                   (202)479-3011
                                   January 29, 2015


                                                                   •!T OF APPEALS
Clerk
Court of Appeals of Texas, Twelfth District            12                     : •r.ict
1517 W. Front Street
Suite 354
Tyler, TX 75702


        Re:   Charles Christopher Lancaster
              v. Natrenia L. Hicks, et al.
              No. 14-8203
              (Your No. 12-13-00283-CV)


Dear Clerk:


     The petition for a writ of certiorari in the above entitled case was filed on
December 15, 2014 and placed on the docket January 29, 2015 as No. 14-8203.




                                          Sincerely,

                                          Scott S. Harris, Clerk

                                          by
                                                &~+^
                                          Andrew Downs
                                          Case Analyst